Exhibit 10.21


 
CryoPort, Inc.
2009 Stock Incentive Plan
 
EFFECTIVE DATE:  October 9, 2009
APPROVED BY SHAREHOLDERS:  October 9, 2009
TERMINATION DATE:  October 9, 2019
 
ARTICLE 1
ESTABLISHMENT, PURPOSE, EFFECTIVE DATE, AND EXPIRATION DATE
 
1.1 Establishment.  CryoPort, Inc., a Nevada corporation (the “Company”), in
connection with a share exchange agreement assumed the CryoPort Systems Inc.
2002 Stock Incentive Plan, which became effective following the approval by the
CryoPort Systems Inc.’s shareholders in October 2002 (the “2002 Plan”).  The
Company now wishes to adopt the CryoPort, Inc. 2009 Stock Incentive Plan (the
“Plan”).  The Plan is designed to replace the 2002 Plan; provided, however that
the 2002 Plan shall remain in effect until all awards granted under the 2002
Plan have been exercised, forfeited, canceled, expired or otherwise terminated
in accordance with the terms of such grants.
 
1.2 Purpose.  The purpose of the Plan is to promote the interests and long-term
success of the Company and its shareholders by providing an incentive to
attract, retain and reward persons performing services for the Company and by
motivating such persons to contribute to the continued growth and profitability
of the Company.  The Plan seeks to achieve this purpose by providing Awards in
the form of Options, Restricted Stock Rights, Restricted Stock, Performance
Shares, Performance Share Units, Performance Cash Awards, Stock Appreciation
Rights and Stock Grant Awards.  The Plan also permits the grant of awards that
qualify for the “performance-based compensation” exception to the limitations on
the deduction of compensation imposed by Section 162(m) of the Code.
 
1.3 Effective Date.  The Plan is effective as of the date it is approved by the
Company’s shareholders at the Company’s 2009 Annual Meeting (the “Effective
Date”).
 
1.4 Expiration Date.  The Plan will expire on, and no Award may be granted under
the Plan after, the tenth (10) anniversary of the Effective Date unless the
shareholders of the Company vote to approve an extension of the Plan prior to
such expiration date.  Any Awards that are outstanding on the tenth anniversary
of the Effective Date (or such later expiration date as approved by the
Company’s shareholders) shall remain in force according to the terms of the Plan
and the Award Agreement.
 
ARTICLE 2
DEFINITIONS
 
2.1 Definitions.  When a word or phrase appears in this Plan document with the
initial letter capitalized, and the word or phrase does not commence a sentence,
the word or phrase will generally be given the meaning ascribed to it in this
Section 2.1 unless a clearly different meaning is required by the context.  The
following words and phrases will have the following meanings:
 
 
1

--------------------------------------------------------------------------------

 
(a) “Affiliate” means:  (i) any member of a “controlled group of corporations”
(within the meaning of Section 414(b) of the Code as modified by Section 415(h)
of the Code) that includes the Company as a member of the group; and (ii) any
member of a group of trades or businesses under common control (within the
meaning of Section 414(c) of the Code as modified by Section 415(h) of the Code)
that includes the Company as a member of the group.  In applying Section
1563(a)(1), (2) and (3) of the Code for purposes of determining the members of a
controlled group of corporations under Section 414(b) of the Code, the language
“at least 50 percent” shall be used instead of “at least 80 percent” each place
it appears in Section 1563(a)(1), (2) and (3) and in applying Treasury
Regulation Section 1.414(c)-2 for purposes of determining the members of a group
of trades or businesses (whether or not incorporated) that are under common
control for purposes of Section 414(c) of the Code, the language “at least 50
percent” shall be used instead of “at least 80 percent” each place it appears in
Treasury Regulation Section 1.414(c)-2.
 
(b) “Annual Meeting” or “Annual Meeting Date” means the dates established for
the annual meetings of the Company’s shareholders pursuant to the Company’s
Bylaws.
 
(c) “Award” means any Option, Restricted Stock Right, Restricted Stock,
Performance Share, Performance Share Unit, Performance Cash, Stock Appreciation
Right or Stock Grant Award granted pursuant to the Plan.
 
(d) “Award Agreement” means any written agreement or other document evidencing
an Award.
 
(e) “Board” means the Board of Directors of the Company, as constituted from
time to time.
 
(f) “Cause” means any of the following:
 
(i) Gross and willful misconduct which results in material injury to the
Company; or
 
(ii) Engaging in fraudulent conduct with respect to the Company’s or any of its
Affiliates’ business or conduct of a criminal nature that may have an adverse
impact on the Company’s or any of its Affiliates’ standing and reputation; or
 
(iii) The material failure or refusal of a Participant to perform the duties
required of the Participant by the Board, which inappropriate failure or refusal
is not cured within 30 days following receipt, by Participant, of written notice
from the Board specifying the factors or events constituting such failure or
refusal; or
 
(iv) The use of drugs and/or alcohol in violation of the Company’s then current
Company policies.
 
(g) “Chief Executive Officer” or “CEO” means the Chief Executive Officer of the
Company.
 
(h) “Change in Control” means any one or more of the following events:
 
(i) The date that any one person, or more than one person acting as a group (as
determined in accordance with Treasury Regulation Section
1.409A-3(i)(5)),  acquires ownership of stock of the Company that, together with
stock held by such person or group, constitutes more than 50% of the total fair
market value or total voting power of the stock of the Company.  If any one
person or more than one person acting as a group is considered to own more than
50% of the total fair market value or total voting power of the stock of the
Company, the acquisition of additional stock by the same person or persons will
not be considered to be a “Change of Control.”  This paragraph (i) only applies
when there is a transfer of stock of the Company (or issuance of stock of the
Company) and stock in the Company remains outstanding after the transaction;
 
 
2

--------------------------------------------------------------------------------

 
(ii) The date that any one person, or more than one person acting as a group (as
determined in accordance with Treasury Regulation Section 1.409A-3(i)(5)),
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) assets from the Company that
have a total gross fair market value equal to or more than 40% of the total
gross fair market value of all of the assets of the Company immediately prior to
such acquisition or acquisitions.  For this purpose, “gross fair market value”
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets;  or
 
(iii) The date that any person, or more than one person acting as a group (as
determined in accordance with Treasury Regulation 1.409A-3(i)(5)), acquires (or
has acquired during the 12-month period ending on the most recent acquisition by
such person or persons) ownership of stock of Company possessing 30% or more of
the total voting power of the stock of Company.
 
The transfer of stock or assets of the Company in connection with a bankruptcy
filing by or against the Company under Title 11 of the United States Code will
not be considered to be a Change of Control for purposes of this
Plan.  Additionally, a transaction shall not constitute a Change in Control if
its sole purpose is to change the state of the Company’s incorporation or to
create a holding company that will be owned in substantially the same
proportions by the persons who held the Company’s securities immediately before
such transaction.
 
(i)  “Code” means the Internal Revenue Code of 1986, as amended.  All references
to the Code shall be interpreted to include a reference to any applicable
regulations, rulings or other official guidance promulgated pursuant to such
section of the Code.
 
(j) “Committee” means the Compensation Committee or any such committee as may be
designated by the Board to administer the Plan, provided that at all times the
membership of such committee shall not be less than two  (2) members of the
Board.  Each Committee member must be:  (i) a “non-employee director” (as
defined in Rule 16b-3 under the Exchange Act) if required to meet the conditions
of exemption for the Awards under the Plan from Section 16(b) of the Exchange
Act; and (ii) an “outside director” as defined in Section 162(m) of the Code and
the regulations issued thereunder.
 
(k) “Company” means CryoPort, Inc., or any successor as provided in Section
20.4.
 
(l) “Consultant” means a consultant or adviser who provides services to the
Company or an Affiliate as an independent contractor and not as an Employee;
provided however that a Consultant may become Participant this Plan only if he
or she (i) is a natural person, (ii) provides bona fide services to the Company,
and (iii) provides services that are not in connection with the offer or sale of
the Company's securities in a capital-raising transaction and do not promote or
maintain a market for the Company's securities.
 
(m) “Covered Employee” means an Employee who is, or could be, a “covered
employee” as defined by Section 162(m) of the Code.
 
(n) “Disability” means the inability of a Participant to engage in any
substantially gainful activity by reason of any medically determinable physical
or mental impairment that can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve (12)
months.  The permanence and degree of impairment shall be supported by medical
evidence.
 
 
3

--------------------------------------------------------------------------------

 
(o) “Effective Date” means the date on which the shareholders of the Company
approve the Plan as described in Section 1.3.
 
(p) “Employee” means a common-law employee of the Company or an Affiliate.
 
(q)  “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.  All references to a section of ERISA shall be interpreted to include a
reference to any applicable regulations, rulings or other official guidance
promulgated pursuant to such section of ERISA.
 
(r) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(s) “Fair Market Value” means the closing price of one share of Stock as
reported on the OTC Bulletin Board or such other exchange on which the Stock is
traded on the date such value is determined.  If the Stock is not traded on such
date, the fair market value is the price on the first immediately preceding
business day on which Stock was so traded.
 
(t) “Good Reason” means any of the following:
 
(i) A material diminution by the Company of a Participant’s then existing base
salary or incentive compensation opportunity; or
 
(ii) A material diminution in a Participant’s authorities, duties and/or
responsibilities so as to cause a Participant’s position with the Company to
become of materially less dignity, responsibility and/or importance than those
associated with the Participant’s functions, duties and/or responsibilities
immediately prior to such reduction; or
 
(iii) The Company’s decision to permanently relocate a Participant’s residence
or the Company’s principal business office by more than 60 miles from its then
current location.
 
(u) “Grant Date” means the date the Committee approves the Award or a date in
the future on which the Committee determines the Award will become effective.
 
(v) “Incentive Stock Option” means an Option that is intended to meet the
requirements of Section 422 of the Code or any successor provision thereto.
 
(w) “Non-Qualified Stock Option” means an Option that is not intended to be an
Incentive Stock Option.
 
(x) “Option” means the right to purchase Stock at a stated price for a specified
period of time.  An Option may either be an Incentive Stock Option or a
Non-Qualified Stock Option.
 
(y) “Participant” means an individual who, as an Employee, officer or
Non-Employee Director of, or Consultant to, the Company, or any Affiliate, has
been granted an Award under the Plan.
 
 
4

--------------------------------------------------------------------------------

 
(z) “Performance-Based Award” means an Award granted to select Covered Employees
pursuant to Articles 7, 8 and 10 that is subject to the terms and conditions set
forth in Article 11. All Performance-Based Awards are intended to qualify as
“performance-based compensation” exempt from the deduction limitations imposed
by Section 162(m) of the Code.
 
(aa) “Performance Cash Award” means an Award evidencing the right to receive a
payment in cash as determined by the Committee.
 
(bb) “Performance Criteria” means the criteria or any combination of criteria,
that the Committee selects for purposes of establishing the Performance Goal or
Performance Goals for a Participant during a Performance Period.  The
Performance Criteria that will be used to establish Performance Goals are
limited to the following:  revenue; revenue growth; earnings (including earnings
before interest, taxes, depreciation and amortization); operating income;
operating margin; pre- and after-tax income; cash flow (before and after
dividends); cash flow per share (before and after dividends); net earnings;
earnings per share; return on equity; return on capital (including return on
total capital or return on invested capital); cash flow return on investment;
return on assets or net assets; economic value added; share price performance;
total shareholder return; improvement in or attainment of expense levels;
improvement in or attainment of working capital levels; improvement in or
attainment of working capital levels; market penetration, geographic goals,
business expansion goals, development of strategic relationships with customers
and/or vendors; and development and execution on strategic acquisitions. The
Committee shall, within the time prescribed by Section 162(m) of the Code,
define in an objective fashion the manner of calculating the Performance
Criteria it selects to use for a particular Performance Period for a particular
Participant.
 
(cc) “Performance Goals” means the goal or goals established in writing by the
Committee for a Performance Period based on the Performance Criteria.  Depending
on the Performance Criteria used to establish Performance Goals, the Performance
Goals may be expressed in terms of overall Company performance, or the
performance of a division, Affiliate, or an individual.  The Performance Goals
may be stated in terms of absolute levels or relative to another company or
companies or to an index or indices.
 
(dd) “Performance Period” means one or more periods of time, which may be of
varying and overlapping durations, as the Committee may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Participant’s right to, and the payment of, a Performance-Based
Award.
 
(ee) “Performance Share” means a right granted to a Participant to receive a
payment in the form of Stock, the payment of which is contingent upon achieving
certain performance goals established by the Committee.
 
(ff) “Performance Share Unit” means a right granted to a Participant to receive
a payment in the form of Stock, cash, or a combination thereof, the payment of
which is contingent upon achieving certain performance goals established by the
Committee.
 
(gg) “Plan” means the CryoPort, Inc.  2009 Stock Incentive Plan.
 
(hh) “Restricted Period” means the period during which Restricted Stock,
Restricted Stock Rights, Performance Shares, or Performance Share Units are
subject to restrictions pursuant to the relevant provisions of the Plan.
 
 
5

--------------------------------------------------------------------------------

 
(ii) “Restricted Stock” means Stock granted to a Participant pursuant to Article
7 that is subject to certain restrictions and to the risk of forfeiture.
 
(jj) “Restricted Stock Right” means the right granted to a Participant pursuant
to Article 7 to receive cash or Stock in the future, the payment of which is
subject to certain restrictions and to the risk of forfeiture.
 
(kk) “Separation from Service” means either:  (i) the termination of a
Participant’s employment with the Company and all Affiliates due to death,
retirement or other reasons; or (ii) a permanent reduction in the level of bona
fide services the Participant provides to the Company and all Affiliates to an
amount that is 20% or less of the average level of bona fide services the
Participant provided to the Company and all Affiliates in the immediately
preceding 36 months, with the level of bona fide service calculated in
accordance with Treasury Regulation Section 1.409A-1(h)(1)(ii).
 
Solely for purposes of determining whether a Participant has a “Separation from
Service,” a Participant’s employment relationship is treated as continuing while
the Participant is on military leave, sick leave, or other bona fide leave of
absence (if the period of such leave does not exceed six months, or if longer,
so long as the Participant’s right to reemployment with the Company or an
Affiliate is provided either by statute or contract).  If the Participant’s
period of leave exceeds six months and the Participant’s right to reemployment
is not provided either by statute or by contract, the employment relationship is
deemed to terminate on the first day immediately following the expiration of
such six-month period.  Whether a Termination of Employment has occurred will be
determined based on all of the facts and circumstances and in accordance with
regulations issued by the United States Treasury Department pursuant to Section
409A of the Code.
 
In the case of a Non-Employee Director, Separation from Service means that such
Director has ceased to be a member of the Board.
 
(ll) “Specified Employee” means certain officers and highly compensated
Employees of the Company as defined in Treasury Regulation Section
1.409A-1(i).  The identification date for determining whether any Employee is a
Specified Employee during any calendar year shall be the September 1 preceding
the commencement of such calendar year.
 
(mm) “Stock” means the Common Stock of the Company, no par value per share.
 
(nn) “Stock Appreciation Right” or “SAR” means the right to receive a payment
equal to the excess of the Fair Market Value of one share of Stock on the date
of exercise of the SAR over the grant price of the SAR as determined pursuant to
Article 9 and the applicable Award Agreement.
 
(oo) “Stock Grant Award” means the grant of Stock to a Participant.
 
(pp) “Termination of Employment” means, in the context of an Award that is
subject to the requirements of Section 409A of the Code, a “Separation from
Service”.  In the case of any other Award, “Termination of Employment” will be
given its natural meaning.
 
2.2 Gender and Number.  Except when otherwise indicated by the context, words in
the masculine gender when used in this Plan document will include the feminine
gender, the singular includes the plural, and the plural includes the singular.
 
 
6

--------------------------------------------------------------------------------

 
ARTICLE 3
ELIGIBILITY AND PARTICIPATION
 
3.1 General Eligibility. Awards may be made only to those Participants who are
Employees, officers, Consultants to and Non-Employee Directors of the Company on
the Grant Date of the Award.
 
3.2 Actual Participation. Subject to the provisions of the Plan, the Committee
may, from time to time, select from among all eligible individuals, those to
whom Awards will be granted and will determine the nature and amount of each
Award.
 
ARTICLE 4
ADMINISTRATION
 
4.1 Administration by the Committee.  The Committee shall be responsible for the
administration of the Plan.  The Committee, by majority action thereof, is
authorized to interpret the Plan, to prescribe, amend, and rescind rules and
regulations relating to the Plan, to provide for conditions and assurances
deemed necessary or advisable to protect the interests of the Company, and to
make all other determinations necessary for the administration of the Plan, but
only to the extent not contrary to the express provisions of the
Plan.  Determinations, interpretations, or other actions made or taken by the
Committee in good faith pursuant to the provisions of the Plan shall be final,
binding and conclusive for all purposes of the Plan.
 
4.2 Authority of the Committee.  The Committee shall have the authority, in its
sole discretion, to determine the Participants who: (i) are entitled to receive
Awards under the Plan; (ii) the types of Awards; (iii) the times when Awards
shall be granted; (iv) the number of Awards; (v) the purchase price or exercise
price, if any; (vi) the period(s) during which such Awards shall be exercisable
(whether in whole or in part); (vii) the restrictions applicable to Awards;
(viii) the form of each Award Agreement, which need not be the same for each
Participant; (ix) the other terms and provisions of any Award (which need not be
identical); and (x) the schedule for lapse of forfeiture restrictions or
restrictions on exercisability of an Award and accelerations or waivers thereof,
based in each case on such considerations as the Committee in its sole
discretion determines. The Committee shall have the authority to modify existing
Awards, subject to Article 16 of this Plan.  Notwithstanding the foregoing, the
Committee will not have the authority to accelerate the vesting or waive the
forfeiture of any Performance-Based Awards other than as provided in an Award
Agreement.
 
4.3 Award Agreement.  Each Award shall be evidenced by an Award Agreement that
shall specify the type of Award granted and such other provisions and
restrictions applicable to such Award as the Committee, in its discretion, shall
determine.
 
4.4 Decisions Binding.  The Committee shall have the authority to interpret the
Plan and subject to the provisions of the Plan, any Award Agreement, and all
decisions and determinations by the Committee with respect to the Plan are
final, binding and conclusive on all parties.  No member of the Committee shall
be liable for any action or determination made in good faith with respect to the
Plan or any Award granted under the Plan.
 
ARTICLE 5
STOCK SUBJECT TO THE PLAN
 
5.1 Number of Shares.  Subject to adjustment provided in Section 5.3, the total
number of shares of Stock subject to all Awards under the Plan shall be Twelve
Million (12,000,000) plus (i) the number of shares of Stock remaining available
for grant pursuant to the 2002 Plan as of the Effective Date, and (ii) the
number of shares of Stock that were previously granted pursuant to the 2002 Plan
and that either terminate, expire, or lapse for any reason after the Effective
Date. Notwithstanding the above, the maximum number of shares of Stock that may
be issued as Incentive Stock Options under the Plan shall be Twelve Million
(12,000,000). The shares to be delivered under the Plan may consist, in whole or
in part, of authorized but unissued Stock or shares purchased on the open market
or treasury Stock not reserved for any other purpose.
 
 
7

--------------------------------------------------------------------------------

 
5.2 Availability of Stock for Grant.  Subject to the express provisions of the
Plan, if any Award granted under the Plan terminates, expires, lapses for any
reason, or is paid in cash, any Stock subject to or surrendered for such Award
will again be Stock available for the grant of an Award.  The exercise of a
stock-settled SAR or broker-assisted “cashless” exercise of an Option (or a
portion thereof) will reduce the number of shares of Stock available for
issuance pursuant to Section 5.1 by the entire number of shares of Stock subject
to that SAR or Option (or applicable portion thereof), even though a smaller
number of shares of Stock will be issued upon such an exercise.  Also, shares of
Stock tendered to pay the exercise price of an Option or tendered or withheld to
satisfy a tax withholding obligation arising in connection with an Award will
not become available for grant or sale under the Plan.
 
5.3 Adjustment in Capitalization.  In the event of any change in the outstanding
shares of Stock by reason of a Stock dividend or split, recapitalization,
merger, consolidation, combination, exchange of shares, or other similar
corporate change, the aggregate number of shares of Stock available under the
Plan and subject to each outstanding Award, and its stated exercise price or the
basis upon which the Award is measured, shall be adjusted appropriately by the
Committee, whose determination shall be conclusive; provided, however, that
fractional shares shall be rounded to the nearest whole share.  Moreover, in the
event of such transaction or event, the Committee, in its discretion, may
provide in substitution for any or all outstanding awards under the Plan such
alternative consideration (including cash) as it, in good faith, may determine
to be equitable under the circumstances and may require in connection therewith
the surrender of all Awards so replaced. Any adjustment to an Incentive Stock
Option shall be made consistent with the requirements of Section 424 of the
Code.  Further, with respect to any Option or Stock Appreciation Right that
otherwise satisfies the requirements of the stock rights exception to Section
409A of the Code, any adjustment pursuant to this Section 5.3 shall be made
consistent with the requirements of the final regulations promulgated pursuant
to Section 409A of the Code.
 
5.4 Annual Limitation on Number of Shares Subject to Awards.  Notwithstanding
any provision in this Plan document to the contrary, and subject to adjustment
upon the occurrence of any of the events indicated in Section 5.3, the maximum
number of shares of Stock that may be granted to any one Participant, who is a
Covered Employee, during any of the Company’s fiscal years with respect to one
or more Awards shall be Seven Hundred Fifty Thousand (750,000)
 
 
8

--------------------------------------------------------------------------------

 
ARTICLE 6
STOCK OPTIONS
 
6.1 Grant of Options. Subject to the provisions of Article 5 and this Article 6,
the Committee, at any time and from time to time, may grant Options to such
Participants and in such amounts as it shall determine.
 
(a) Exercise Price.  No Option shall be granted at an exercise price that is
less than the Fair Market Value of one share of Stock on the Grant Date.
 
(b) Time and Conditions of Exercise.  The Committee shall determine the time or
times at which an Option may be exercised in whole or in part provided that the
term of any Option granted under the Plan shall not exceed ten years.  The
Committee shall also determine the performance or other conditions, if any, that
must be satisfied before all or part of an Option may be exercised.
 
(c) Payment.  The Committee shall determine the methods by which the exercise
price of an Option may be paid, the form of payment, including, without
limitation, cash, promissory note, shares of Stock held for longer than six
months (through actual tender or by attestation), any net-issuance arrangement
or other property acceptable to the Committee (including broker-assisted
“cashless exercise” arrangements), and the methods by which shares of Stock
shall be delivered or deemed to be delivered to Participants.
 
(d) Evidence of Grant.  All Options shall be evidenced by a written Award
Agreement.  The Award Agreement shall reflect the Committee’s determinations
regarding the exercise price, time and conditions of exercise, and forms of
payment for the Option and such additional provisions as may be specified by the
Committee.
 
(e) No Repricing of Options.  The Committee shall not reprice any Options
previously granted under the Plan without first obtaining shareholder approval.
 
6.2 Incentive Stock Options.  Incentive Stock Options shall be granted only to
Participants who are Employees and the terms of any Incentive Stock Options
granted pursuant to the Plan must comply with the following additional
provisions of this Section 6.2:
 
(a) Exercise Price.  Subject to Section 6.2(e), the exercise price per share of
Stock shall be set by the Committee, provided that the exercise price for any
Incentive Stock Option may not be less than the Fair Market Value as of the date
of the grant.
 
(b) Exercise.  In no event may any Incentive Stock Option be exercisable for
more than ten years from the date of its grant.
 
(c) Lapse of Option.  An Incentive Stock Option shall lapse in the following
circumstances:
 
(i) The Incentive Stock Option shall lapse ten years from the date it is
granted, unless an earlier time is set in the Award Agreement.
 
(ii) The Incentive Stock Option shall lapse 90 days following the effective date
of the Participant’s Termination of Employment for any reason other than the
Participant’s death or Disability, unless otherwise provided in the Award
Agreement.
 
 
9

--------------------------------------------------------------------------------

 
(iii) If the Participant has a Termination of Employment on account of
Disability or death before the Option lapses pursuant to paragraph (i) or (ii)
above, the Incentive Stock Option shall lapse, unless it is previously
exercised, on the earlier of (a) the scheduled expiration date of the Option; or
(b) 12 months after the date of the Participant’s Termination of Employment on
account of Disability or death.  Upon the Participant’s Disability or death, any
Incentive Stock Options exercisable at the Participant’s Disability or death may
be exercised by the Participant’s legal representative or representatives, by
the person or persons entitled to do so pursuant to the Participant’s last will
and testament, or, if the Participant fails to make testamentary disposition of
such Incentive Stock Option or dies intestate, by the person or persons entitled
to receive the Incentive Stock Option pursuant to the applicable laws of descent
and distribution.
 
(d) Individual Dollar Limitation.  The aggregate Fair Market Value (determined
as of the time an Award is made) of all shares of Stock with respect to which
Incentive Stock Options are first exercisable by a Participant in any calendar
year may not exceed $100,000.00 or such other limitation as imposed by Section
422(d) of the Code, or any successor provision.  To the extent that Incentive
Stock Options are first exercisable by a Participant in excess of such
limitation, the excess shall be considered Non-Qualified Stock Options.
 
(e) Ten Percent Owners.  An Incentive Stock Option shall be granted to any
individual who, at the Grant Date, owns stock possessing more than ten percent
of the total combined voting power of all classes of Stock of the Company only
if such Option is granted at a price that is not less than 110% of Fair Market
Value on the Grant Date and the Option is exercisable for no more than five
years from the Grant Date.
 
(f) Expiration of Incentive Stock Options.  No Award of an Incentive Stock
Option may be made pursuant to this Plan after the tenth (10) anniversary of the
Effective Date, unless the shareholders of the Company vote to approve an
extension of the Plan prior to such expiration date.
 
(g) Right to Exercise.  Except as provided in Section 6.2(c)(iii), during a
Participant’s lifetime, an Incentive Stock Option may be exercised only by the
Participant.
 
ARTICLE 7
RESTRICTED STOCK RIGHTS AND RESTRICTED STOCK
 
7.1 Grant of Restricted Stock Rights and Restricted Stock.  Subject to the
provisions of Article 5 and this Article 7, the Committee, at any time and from
time to time, may grant Restricted Stock Rights or Restricted Stock to such
Participants and in such amounts as it shall determine.
 
 
10

--------------------------------------------------------------------------------

 
7.2 Restricted Stock Rights.
 
(a) Voting Rights.  During the Restricted Period, Participants holding the
Restricted Stock Rights granted hereunder shall have no voting rights with
respect to the shares subject to such Restricted Stock Rights prior to the
issuance of such shares pursuant to the Plan.
 
(b) Form and Timing of Payment. Payment for any vested Restricted Stock Rights
Award issued pursuant to this Article 7 shall be made in one lump sum payment of
shares of Stock, cash or a combination thereof, equal to the Fair Market Value
(determined as of a specified date) of a specified number of shares of
Stock.  As a general rule, the shares payable under any Restrict Stock Rights
Award shall be made on or before March 15 of the calendar year following the
calendar year in which the Restricted Stock Rights vest in  accordance with the
“short-term deferral” exception to Section 409A as set forth in Treasury
Regulation Section 1.409A-1(b)(4).
 
7.3 Grant of Restricted Stock.
 
(a) Issuance and Restrictions.  Restricted Stock shall be subject to such
restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote
Restricted Stock).  These restrictions may lapse separately or in combination at
such times and pursuant to such circumstances, as the Committee determines at
the time of the grant of the Award or thereafter.
 
(b) Forfeiture.  Except as otherwise determined by the Committee at the time of
the grant of the Restricted Stock Award or thereafter, upon Termination of
Employment or the failure to satisfy  one or more performance criteria during
the applicable Restriction Period, Restricted Stock that is at that time subject
to restrictions shall be forfeited; provided however, that the Committee may
provide in any Restricted Stock Award Agreement that restrictions or forfeiture
conditions relating to Restricted Stock will be waived in whole or in part in
the event of terminations resulting from specified causes, and the Committee may
in other cases waive in whole or in part restrictions or forfeiture conditions
relating to Restricted Stock.
 
(c) Certificates for Restricted Stock.  Restricted Stock granted pursuant to the
Plan may be evidenced in such manner as the Committee shall determine.  If
certificates representing shares of Restricted Stock are registered in the name
of the Participant, the certificates must bear an appropriate legend referring
to the terms, conditions, and restrictions applicable to such Restricted Stock,
and the Company may, in its discretion, retain physical possession of the
certificate until such time as all applicable restrictions lapse.
 
ARTICLE 8
PERFORMANCE SHARES, PERFORMANCE SHARE UNITS AND PERFORMANCE CASH AWARDS


8.1 Grant of Performance Shares or Performance Share Units.  Subject to the
provisions of Article 5 and this Article 8, Performance Shares or Performance
Share Units may be granted to Participants at any time and from time to time as
shall be determined by the Committee.  The Committee shall have complete
discretion in determining the number of Performance Shares or Performance Share
Units granted to each Participant.
 
 
11

--------------------------------------------------------------------------------

 
8.2 Value of Performance Shares or Performance Share Units.  Each Performance
Share and each Performance Share Unit shall have a value determined by the
Committee at the time of grant.  The Committee shall set goals (including
Performance Goals) for a particular period (including a Performance Period) in
its discretion which, depending on the extent to which the goals are met, will
determine the ultimate value of the Performance Share or Performance Share Units
to the Participant.
 
8.3 Form and Timing of Payment.  Payment for vested Performance Shares shall be
made in Stock.  Payments for vested Performance Share Units shall be made in
cash, Stock or a combination thereof as determined by the Committee.  All
payments for Performance Shares and Performance Share Units shall be made in a
lump sum.  As a general rule, payment for Performance Shares or Performance
Share Units shall be made on or before March 15 of the calendar year following
the calendar year in which the right to the payment of the Performance Shares or
Performance Share Units arises in accordance with the “short-term deferral”
exception to Section 409A as set forth in Treasury Regulation Section
1.409A-1(b)(4).
 
8.4 Performance Cash Awards.  Subject to the Provisions of this Article 8,
Performance Cash Awards may be granted to Participants at any time and from time
to time as determined by the Committee.  A Performance Cash Award grants a
Participant the right to receive an amount of cash depending on the satisfaction
of one or more goals (including Performance Goals) for a particular period
(including a Performance Period), as determined by the Committee.  The Committee
shall have complete discretion to determine the amount of any Performance Cash
Award granted to a Participant. Payment for Performance Cash Awards  shall be
made on or before March 15 of the calendar year following the calendar year in
which the right to the payment of the Performance Cash Award arises in
accordance with the “short-term deferral” exception to Section 409A as set forth
in Treasury Regulation Section 1.409A-1(b)(4).
 
ARTICLE 9
STOCK APPRECIATION RIGHTS
 
9.1 Grant of Stock Appreciation Rights.  Subject to the provisions of Article 5
and this Article 9, Stock Appreciation Rights (“SARs”) may be granted to
Participants at any time and from time to time as shall be determined by the
Committee. SARs may be granted in connection with the grant of an Option, in
which case the exercise of SARs will result in the surrender of the right to
purchase the shares under the Option as to which the SARs were exercised.  When
SARs are granted in connection with the grant of an Incentive Stock Option, the
SARs shall have such terms and conditions as shall be required by Section 422 of
the Code.  Alternatively, SARs may be granted independently of Options.
 
9.2 Exercisability of SARs.  SARs granted under the Plan shall be exercisable at
such times and be subject to such restrictions and conditions as the Committee
shall in each instance approve, which need not be the same for all Participants;
provided, however, that no SAR shall be exercisable later than ten (10) years
from the Grant Date.
 
9.3 Exercise of SARs.  Upon exercise of the SAR or at a fixed date after all or
part of the SAR becomes exercisable, the Participant shall be entitled to
receive payment of an amount determined by multiplying (a) the difference, if
any, of the Fair Market Value of a share of Stock on the date of exercise over
the price of the SAR fixed by the Committee at the Grant Date, which shall not
be less than the Fair Market Value of a share of Stock at the Grant Date, by (b)
the number of shares with respect to which the SAR is exercised.
 
9.4 Form and Timing of Payment.  Payment for SARs shall be made in Stock and
shall be payable at the time specified in the Award Agreement for such SARs.
 
 
12

--------------------------------------------------------------------------------

 
ARTICLE 10
STOCK GRANT AWARDS


Subject to the provisions of Article 5 and this Article 10, Stock Grant Awards
may be granted to Participants at any time and from time to time as shall be
determined by the Committee.  A Stock Grant Award grants a Participant the right
to receive (or purchase at such price as determined by the Committee) shares of
Stock free of any vesting restrictions.  Any purchase price for a Stock Grant
Award shall be payable in cash or other form of consideration acceptable to the
Committee.  A Stock Grant Award may be granted or sold as described in the
preceding sentence in respect of past services or other valid consideration, or
in lieu of any cash compensation due to such Participant. All Stock Grant Awards
will be evidenced by a written Award Agreement.
 
ARTICLE 11
PERFORMANCE-BASED AWARDS
 
11.1 Grant of Performance-Based Awards.  Options granted to Covered Employees
pursuant to Article 6 and SARs granted to Covered Employees pursuant to Article
9 should, by their terms, qualify for the “performance-based compensation”
exception to the deduction limitations of Section 162(m) of the Code.  The
Committee, in the exercise of its complete discretion, also may choose to
qualify some or all of the Restricted Stock Rights or Restricted Stock Awards
granted to Covered Employees pursuant to Article 7 and/or some or all of the
Performance Shares, Performance Share Units or Performance Cash Awards granted
to Covered Employees pursuant to Article 8 and/or some or all of the Stock Grant
Awards granted to Covered Employees pursuant to Article 10 for the
“performance-based compensation” exception to the deduction limitations of
Section 162(m) of the Code.  If the Committee, in its discretion, decides that a
particular Award to a Covered Employee should qualify as “performance-based
compensation,” the Committee will grant a Performance-Based Award to the Covered
Employee and the provisions of this Article 11 shall control over any contrary
provision contained in Articles 7, 8 or 10.  If the Committee concludes that a
particular Award to a Covered Employee should not be qualified as
“performance-based compensation,” the Committee may grant the Award without
satisfying the requirements of Section 162(m) of the Code and the provisions of
this Article 11 shall not apply.
 
11.2 Applicability.  This Article 11 shall apply only to Awards to those Covered
Employees selected by the Committee to receive Performance-Based Awards.  The
designation of a Covered Employee as a Participant for any Performance Period
shall not in any manner entitle the Participant to receive a Performance-Based
Award for such Performance Period.  Moreover, designation of a Covered Employee
as a Participant for a particular Performance Period shall not require
designation of such Covered Employee as a Participant for any subsequent
Performance Period.
 
11.3 Committee Discretion with Respect to Performance-Based Awards.  With regard
to a particular Performance Period, the Committee shall have full discretion to
select the length of the Performance Period, the type of Performance-Based
Awards to be issued, the kind and/or level of the Performance Goal or Goals and
whether the Performance Goal or Goals apply to the Company, an Affiliate, or any
division or business unit thereof or the Participant or any group of
Participants.
 
11.4 Establishment of Performance Goals.  The Performance Goals for any
Performance-Based Award granted pursuant to this Article 11 shall be established
by the Committee in writing not later than ninety (90) days after the
commencement of the Performance Period for such Award; provided that (a) the
outcome must be substantially uncertain at the time the Committee establishes
the Performance Goals; and (b) in no event will the Committee establish the
Performance Goals for any Performance-Based Award after twenty-five percent
(25%) of the Performance Period for such Award has elapsed.
 
 
13

--------------------------------------------------------------------------------

 
11.5 Performance Evaluation; Adjustment of Goals.  At the time that a
Performance-Based Award is first issued, the Committee, in the Award Agreement
or in another written document, shall specify whether performance will be
evaluated including or excluding the effect of any of the following events that
occur during the Performance Period:
 
(a) Judgments entered or settlements reached in litigation;
 
(b) The write down of assets;
 
(c) The impact of any reorganization or restructuring;
 
(d) The impact of changes in tax laws, accounting principles, regulatory actions
or other laws affecting reported results;
 
(e) Extraordinary non-recurring items as described in Accounting Principles
Board Opinion No. 30 and/or in management’s discussion and analysis of financial
condition and results of operations appearing in the Company’s annual report to
shareholders or Annual Report on Form 10-K, as the case may be, for the
applicable year;
 
(f) The impact of any mergers, acquisitions, spin-offs or other divestitures;
and
 
(g) Foreign exchange gains and losses.
 
The inclusion or exclusion of these items shall be expressed in a form that
satisfies the requirements of Section 162(m) of the Code.  The Committee, in its
discretion, also may, within the time prescribed by Section 162(m) of the Code,
adjust or modify the calculation of Performance Goals for such Performance
Period in order to prevent the dilution or enlargement of the rights of
Participants:  (i) in the event of, or in anticipation of, any unusual or
extraordinary corporate item, transaction, event, or development; or (ii) in
recognition of, or in anticipation of, any other unusual or nonrecurring events
affecting the Company, or the financial statements of the Company, or in
response to, or in anticipation of, changes in applicable laws, regulations,
accounting principles, or business conditions.
 
11.6 Adjustment of Performance-Based Awards. The Committee shall have the sole
discretion to adjust the determinations of the degree of attainment of the
preestablished Performance Goals.  Notwithstanding any provision herein to the
contrary, the Committee may not make any adjustment or take any other action
with respect to any Performance-Based Award that will increase the amount
payable under any such Award.  The Committee shall retain the sole discretion to
adjust Performance-Based Awards downward or to otherwise reduce the amount
payable with respect to any Performance-Based Award.
 
11.7 Payment of Performance-Based Awards.  Unless otherwise provided in the
relevant Award Agreement, a Participant must be an Employee of the Company or an
Affiliate on the day a Performance-Based Award for such Performance Period is
paid to the Participant.  Furthermore, a Participant shall be eligible to
receive payment pursuant to a Performance-Based Award for a Performance Period
only if the Performance Goals for such Performance Period are achieved.
 
11.8 Certification by Committee. Notwithstanding any provisions to the contrary,
the payment of a Performance-Based Award shall not occur until the Committee
certifies, in writing, that the pre-established Performance Goals and any other
material terms and conditions precedent to such payment have been satisfied.
 
11.9 Maximum Award Payable.  In accordance with Section 5.4, the maximum
Performance-Based Award payable to any one participant for a Performance Period
is Seven Hundred Fifty Thousand (750,000) shares of Stock, or if the
Performance-Based Award is paid in cash, the maximum Performance-Based Award
will be determined by multiplying Seven Hundred Fifty Thousand (750,000) by the
Fair Market Value of one share of Stock as of the first day of the Performance
Period.
 
 
14

--------------------------------------------------------------------------------

 
ARTICLE 12
CHANGE IN CONTROL
 
Notwithstanding any other provision in the Plan to the contrary, the Committee,
in its sole discretion, may determine that upon a Change in Control, all or any
portion of an Award shall automatically become immediately vested and/or
exercisable and that the restrictions relating to such Award shall lapse.  If
such determination is made by the Committee with respect to a Performance-Based
Award, the award shall vest on a pro-rata basis at the end of the Performance
Period based on the level of achievement of the Performance Goals applicable to
such Award, as described in the Award Agreement.  All determinations made
pursuant to this Article 12 shall be made in the applicable Award Agreement.
 
ARTICLE 13
NON-TRANSFERABILITY
 
13.1 General.  The Committee may, in its sole discretion, determine the right of
a Participant to transfer any Award granted under the Plan.  Unless otherwise
determined by the Committee, no Award granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution or pursuant to a
domestic relations order (that would otherwise qualify as a qualified domestic
relations order as defined in the Code or Title I of ERISA but for the fact that
the order pertains to an Award) in favor of a spouse or, if applicable, until
the termination of any Restricted Period or Performance Period as determined by
the Committee.
 
13.2 Beneficiary Designation.  Notwithstanding Section 13.1, a Participant may,
in the manner determined by the Committee, designate a beneficiary to exercise
the rights of the Participant and to receive any distribution with respect to
any Award upon the Participant’s death.  A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and any Award Agreement
applicable to the Participant, except to the extent the Plan and Award Agreement
otherwise provide, and to any additional restrictions deemed necessary or
appropriate by the Committee.  If no beneficiary has been designated or survives
the Participant, payment shall be made to the person entitled thereto pursuant
to the Participant’s will or the laws of descent and distribution.  Subject to
the foregoing, a beneficiary designation may be changed or revoked by a
Participant at any time provided the change or revocation is provided to the
Committee.
 
13.3 Stock Certificates.  Notwithstanding anything herein to the contrary, the
Company shall not be required to issue or deliver any certificates evidencing
shares of Stock pursuant to the exercise of any Award, unless and until the
Committee has determined, with advice of counsel, that the issuance and delivery
of such certificates is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange or
quotation system on which the shares of Stock are listed, quoted or traded.  All
Stock certificates delivered pursuant to the Plan are subject to any
stop-transfer orders and other restrictions as the Committee deems necessary or
advisable to comply with Federal, state, or foreign jurisdiction, securities or
other laws, rules and regulations and the rules of any national securities
exchange or automated quotation system on which the Stock is listed, quoted, or
traded.  The Committee may place legends on any Stock certificate to reference
restrictions applicable to the Stock.  In addition to the terms and conditions
provided herein, the Board may require that a Participant make such reasonable
covenants, agreements, and representations as the Board, in its discretion,
deems advisable in order to comply with any such laws, regulations, or
requirements.
 
 
15

--------------------------------------------------------------------------------

 
ARTICLE 14
COMPANY DISCRETION
 
14.1 Employment.  Nothing in the Plan shall interfere with or limit in any way
the right of the Company to terminate any Participant’s employment or service at
any time, nor confer upon any Participant any right to continue in the employ or
service of the Company.
 
14.2 Participant.  No Employee shall have a right to be selected as a
Participant, or, having been so selected, to be selected again as a Participant.
 
14.3 No Rights to Awards.  No Participant, Employee, or other person shall have
any claim to be granted any Award pursuant to the Plan, and neither the Company
nor the Committee is obligated to treat Participants, Employees, and other
persons uniformly.
 
ARTICLE 15
SUBSTITUTION OF AWARDS
 
Any Award may be granted under this Plan in substitution for Awards held by any
individual who is an employee of another corporation who is about to become an
Employee of the Company as the result of a merger, consolidation or
reorganization of the corporation with the Company, or the acquisition by the
Company of the assets of the corporation, or the acquisition by the Company of
stock of the corporation as the result of which such corporation becomes an
Affiliate or a subsidiary of the Company.  The terms and conditions of the
Awards so granted may vary from the terms and conditions set forth in this Plan
to such extent as the Committee at the time of granting the Award may deem
appropriate to conform, in whole or in part, to the provisions of the Award in
substitution for which they are granted.  However, in the event that the Award
for which a substitute Award is being granted is an Incentive Stock Option, no
variation shall adversely affect the status of any substitute Award as an
Incentive Stock Option under the Code.  In addition, in the event that the award
for which a substitute Award is being granted is a Non-Qualified Stock Option or
a Stock Appreciation Right that otherwise satisfies the requirements of the
“stock rights exception” to Section 409A of the Code, no variation shall
adversely affect the status of any substitute Award under the stock rights
exception to Section 409A of the Code.
 
ARTICLE 16
AMENDMENT, MODIFICATION, AND TERMINATION
 
The Board may at any time, and from time to time, terminate, amend or modify the
Plan; provided however, that any such action of the Board shall be subject to
approval of the shareholders to the extent required by law, regulation or any
stock exchange rule for any exchange on which shares of Stock are
listed.  Notwithstanding the above, to the extent permitted by law, the Board
may delegate to the Committee or the CEO the authority to approve
non-substantive amendments to the Plan.  No amendment, modification, or
termination of the Plan or any Award under the Plan shall in any manner
adversely affect any Award theretofore granted under the Plan without the
consent of the holder thereof (unless such change is required in order to cause
the benefits under the Plan to qualify as performance-based compensation within
the meaning of Section 162(m) of the Code and applicable interpretive authority
thereunder).  Except as provided in Section 5.3, neither the Board, the CEO nor
the Committee may, without the approval of the shareholders:  (a) reduce the
purchase price or exercise price of any outstanding Award, including any Option
or SAR; (b) increase the number of shares available under the Plan (other than
any adjustment as provided in Section 5.3); (c) grant Options with an exercise
price that is below Fair Market Value on the Grant Date; (d) reprice previously
granted Options or SARs; or (e) cancel any Option or SAR in exchange for cash or
any other Award or in exchange for any Option or SAR with an exercise price that
is less than the exercise price of the original Option or SAR.  Additional rules
relating to amendments to the Plan or any Award Agreement to assure compliance
with Section 409A of the Code as set forth in Section 19.3.
 
 
16

--------------------------------------------------------------------------------

 
ARTICLE 17
TAX WITHHOLDING
 
17.1 Tax Withholding.  The Company shall have the power to withhold, or require
a Participant to remit to the Company, an amount sufficient to satisfy federal,
state, and local withholding tax requirements on any Award under the Plan.  To
the extent that alternative methods of withholding are available under
applicable tax laws, the Company shall have the power to choose among such
methods.
 
17.2 Form of Payment.  To the extent permissible under applicable tax,
securities, and other laws, the Company may, in its sole discretion, permit the
Participant to satisfy a tax withholding requirement by (a) using already owned
shares that have been held by the Participant for at least six (6) months; (b) a
broker-assisted “cashless” transaction; (c) directing the Company to apply
shares of Stock to which the Participant is entitled pursuant to the Award
(including, for this purpose, the filing of an election under Section 83(b) of
the Code), to satisfy the required minimum statutory withholding amount; or (d)
personal check or other cash equivalent acceptable to the Company.
 
17.3 Tax upon Disposition of Shares Subject to Section 422 Restrictions.  In the
event that a Participant shall dispose (whether by sale, exchange, gift, the use
of a qualified domestic relations order (that would otherwise qualify as a
qualified domestic relations order as defined in the Code or Title I of ERISA
but for the fact that the order pertains to an Award) in favor of a spouse, of
any shares of Stock of the Company that are deemed to have been purchased by the
Participant pursuant to an Incentive Stock Option and that the Participant
acquired within two (2) years of the Grant Date of the related Option or within
one (1) year after the acquisition of such shares of Stock, the Participant will
notify the secretary of the Company of such disposition no later than fifteen
(15) days following the date of the disposition.  Such notification shall
include the date or dates of the disposition, the number of shares of Stock of
which the Participant disposed, and the consideration received, if any, for such
shares of Stock.  If the Company so requests, the Participant shall forward to
the secretary of the Company any amount requested by the Company for the purpose
of satisfying its liability, if any, to withhold federal, state or local income
or earnings tax or any other applicable tax or assessment (plus interest or
penalties thereon, if any, caused by delay in making such payment) incurred by
reason of such disposition.
 
ARTICLE 18
INDEMNIFICATION
 
Each person who is or shall have been a member of the Committee or of the Board
shall be indemnified and held harmless by the Company against and from any loss,
cost, liability, or expense that may be imposed upon or reasonably incurred by
him in connection with or resulting from any claim, action, suit, or proceeding
to which he may be a party or in which he may be involved by reason of any
action taken or failure to act under the Plan and against and from any and all
amounts paid by him in settlement thereof, with the Company’s approval, or paid
by him in satisfaction of any judgment in any such action, suit, or proceeding
against him, provided he shall give the Company an opportunity, at its own
expense, to handle and defend the same before he undertakes to handle and defend
it on his own behalf.  The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such person may be
entitled under the Company’s articles of incorporation, bylaws, resolution or
agreement, as a matter of law, or otherwise, or any power that the Company may
have to indemnify him or hold him harmless.
 
 
17

--------------------------------------------------------------------------------

 
ARTICLE 19
REQUIREMENTS OF LAW
 
19.1 Requirements of Law.  The granting of Awards and the issuance of shares
and/or cash under the Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.  The Company shall be under no
obligation to register pursuant to the Securities Act of 1933, as amended, any
of the shares of Stock paid pursuant to the Plan.  If the shares of Stock paid
pursuant to the Plan may in certain circumstances be exempt from registration
pursuant to the Securities Act of 1933, as amended, the Company may restrict the
transfer of such shares in such manner as it deems advisable to ensure the
availability of any such exemption.
 
19.2 Governing Law.  The Plan and all agreements into which the Company and any
Participant enter pursuant to the Plan shall be construed in accordance with and
governed by the laws of the State of California. The Plan is an unfunded
performance-based bonus plan for a select group of management or highly
compensated employees and is not intended to be subject to ERISA.
 
19.3 Section 409A of the Code.
 
(a) General Compliance.  Some of the Awards that may be granted pursuant to the
Plan (including, but not necessarily limited to, Restricted Stock Rights Awards,
Performance Share Awards, Performance Share Unit Awards, Performance Cash Awards
and Stock Grant Awards) may be considered to be “non-qualified deferred
compensation” subject to Section 409A of the Code.  If an Award is subject to
Section 409A of the Code, the Company intends (but cannot and does not
guarantee) that the Award Agreement and this Plan comply fully with and meet all
of the requirements of Section 409A of the Code or an exception thereto and the
Award Agreement shall include such provisions, in addition to the provisions of
this Plan, as may be necessary to assure compliance with Section 409A of the
Code or an exception thereto.  An Award subject to Section 409A of the Code also
shall be administered in good faith compliance with the provisions of Section
409A of the Code as well as applicable guidance issued by the Internal Revenue
Service and the Department of Treasury.  To the extent necessary to comply with
Section 409A of the Code, any Award that is subject to Section 409A of the Code
may be modified, replaced or terminated in the discretion of the
Committee.  Notwithstanding any provision of this Plan or any Award Agreement to
the contrary, in the event that the Committee determines that any Award is or
may become subject to Section 409A of the Code, the Company may adopt such
amendments to the Plan and the related Award Agreements, without the consent of
the Participant, or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effective dates), or take any other
action that the Committee determines to be necessary or appropriate to either
comply with Section 409A of the Code or to exclude or exempt the Plan or any
Award from the requirements of Section 409A of the Code.
 
(b) Delay for Specified Employees.  If, at the time of a Participant’s
Separation from Service, the Company has any Stock which is publicly traded on
an established securities market or otherwise, and if the Participant is
considered to be a Specified Employee, to the extent any payment for any Award
is subject to the requirements of Section 409A of the Code and is payable upon
the Participant’s Separation from Service, such payment shall not commence prior
to the first business day following the date which is six (6) months after the
Participant’s Separation from Service (or if earlier than the end of the six (6)
month period, the date of the Participant’s death).  Any amounts that would have
been distributed during such six (6) month period will be distributed on the day
following the expiration of the six (6) month period.
 
 
18

--------------------------------------------------------------------------------

 
(c) Prohibition on Acceleration or Deferral.  Under no circumstances may the
time or schedule of any payment for any Award that is subject to the
requirements of Section 409A of the Code be accelerated or subject to further
deferral except as otherwise permitted or required pursuant to regulations and
other guidance issued pursuant to Section 409A of the Code.  If the Company
fails to make any payment pursuant to the payment provisions applicable to an
Award that is subject to Section 409A of the Code, either intentionally or
unintentionally, within the time period specified in such provisions, but the
payment is made within the same calendar year, such payment will be treated as
made within the time period specified in the provisions.  In addition, in the
event of a dispute with respect to any payment, such payment may be delayed in
accordance with the regulations and other guidance issued pursuant to Section
409A of the Code.
 
19.4 Securities Law Compliance.  With respect to any Participant who is, on the
relevant date, obligated to file reports pursuant to Section 16 of the Exchange
Act, transactions pursuant to this Plan are intended to comply with all
applicable conditions of Rule 16b-3 or its successors pursuant to the Exchange
Act.  Notwithstanding any other provision of the Plan, the Committee may impose
such conditions on the exercise of any Award as may be required to satisfy the
requirements of Rule 16b-3 or its successors pursuant to the Exchange Act.  To
the extent any provision of the Plan or action by the Committee fails to so
comply, it shall be void to the extent permitted by law and voidable as deemed
advisable by the Committee.
 
19.5 Restrictions.  The Committee shall impose such restrictions on any Awards
under the Plan as it may deem advisable, including without limitation,
restrictions under applicable federal securities law, under the requirements of
any stock exchange upon which the Stock is then listed and under any blue sky or
state securities laws applicable to such Awards.
 
ARTICLE 20
GENERAL PROVISIONS
 
20.1 Funding.  The Company shall not be required to segregate any of its assets
to ensure the payment of any Award under the Plan.  Neither the Participant nor
any other persons shall have any interest in any fund or in any specific asset
or assets of the Company or any other entity by reason of any Award, except to
the extent expressly provided hereunder.  The interests of each Participant and
former Participant hereunder are unsecured and shall be subject to the general
creditors of the Company.
 
20.2 No Shareholders Rights.  No Award gives the Participant any of the rights
of a shareholder of the Company unless and until shares of Stock are in fact
issued to such person in connection with such Award.
 
20.3 Titles and Headings.  The titles and headings of the Articles in the Plan
are for convenience of reference only and, in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.
 
20.4 Successors and Assigns.  The Plan shall be binding upon and inure to the
benefit of the successors and permitted assigns of the Company, including
without limitation, whether by way of merger, consolidation, operation of law,
assignment, purchase, or other acquisition of substantially all of the assets or
business of the Company, and any and all such successors and assigns shall
absolutely and unconditionally assume all of the Company’s obligations under the
Plan.
 
20.5 Survival of Provisions. The rights, remedies, agreements, obligations and
covenants contained in or made pursuant to this Plan, any agreement and any
notices or agreements made in connection with this Plan shall survive the
execution and delivery of such notices and agreements and the delivery and
receipt of such shares of Stock if required by Section 13.3, shall remain in
full force and effect.
 
 
 
 
 
 
      Date:  October 9, 2009
 
CryoPort, Inc.
 
 
By:  /s/ Larry G. Stambaugh      
Name:  Larry G. Stambaugh
Its: Chief Executive Officer
 



 
 
 
19

--------------------------------------------------------------------------------

 